DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made to the amendment to the title of the invention. The amendment is entered and previous objection removed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgment is made of the amendment filed on 07/30/2022 in which claims 1-4, 15-16, and 20 were amended. Claims 23-30 were previously canceled. Claims 9-14 stand withdrawn and are canceled with this action in order to place the application in condition for allowance. Therefore, claims 1-8 and 15-22 are pending for examination below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim set filed on 07/30/2022 has been amended as follows: 
Claims 9-14 are canceled. 
Claim 9 (Canceled). 
Claim 10 (Canceled). 
Claim 11 (Canceled). 
Claim 12 (Canceled). 
Claim 13 (Canceled). 
Claim 14 (Canceled). 

Allowable Subject Matter
Claims 1-8 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the sheath has an opening, the rear side of the raised portion receives a wireless charger, and the wireless charger stays inside of the raised portion, and can be removed from the opening of the sheath, wherein the sheath is separate from and attaches to the body, wherein the raised portion and the fixed holder are positioned to make the wireless charger and the mobile phone communicate with each other.”
Claims 2-8 and 16-22 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859